Case 2:19-cv-09588-MWF-AS Document 31-1 Filed 07/28/20 Page 1 of 5 Page ID #:156



   1    Charles A. Valente (SBN 242740)
   2    cvalente@kaplansaunders.com
        Kaplan Saunders Valente & Beninati, LLP
   3
        500 North Dearborn Street | 2nd Floor
   4    Chicago, Illinois 60654
   5    (312) 755-5700
        (312) 755-5720 FAX
   6
   7    Attorneys for Defendant Costco Wholesale Corporation
   8
   9                       UNITED STATES DISTRICT COURT
  10
                         CENTRAL DISTRICT OF CALIFORNIA
  11
  12
  13    GABRIELA CABRERA,                                  Case No. 2:19-cv-09588
  14                                                       DEFENDANT COSTCO WHOLESALE
  15                                                       CORPORATION’S STATEMENT OF
                         Plaintiff,                        UNCONTROVERTED FACTS AND
  16                                                       CONCLUSIONS OF LAW IN SUPPORT
               v.                                          OF ITS MOTION FOR SUMMARY
  17                                                       JUDGMENT
  18    COSTCO WHOLESALE
                                                           Hearing Date: August 31, 2020
  19    CORPORATION, et al.,
                                                           Hearing Time: 10:00 a.m.
                                                           Hearing Location: Courtroom 5A
  20                     Defendant.
  21
  22
  23          Pursuant to Local Rule 56-1, Defendant Costco Wholesale Corporation
  24    submits this Statement of Uncontroverted Facts and Conclusions of Law in
  25    support of its Motion for Summary Judgment.
  26
  27
  28


              DEFENDANT COSTCO WHOLESALE CORPORATION’S STATEMENT OF UNDISPUTED FACTS
                AND CONCLUSIONS OF LAW IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

                                             Page 1 of 5
Case 2:19-cv-09588-MWF-AS Document 31-1 Filed 07/28/20 Page 2 of 5 Page ID #:157



   1
         Statement of Uncontroverted Fact Evidentiary Support
   2
          1.     Costco operates warehouse            Docket No. 24, Declaration of John
   3
          membership clubs throughout the             Saltzman (“Saltzman Decl.”), ¶ 2.
   4
   5      United States at which it sells

   6      goods to its members.
   7      2.     Costco operates a warehouse          Docket 1, ¶¶ 1-5.
   8      at 17550 Castleton St, City of
   9      Industry, California 91748 (the
  10      “Warehouse”).
  11      3.     Plaintiff alleges two                Docket No. 1, ¶ 14.
  12
          architectural barriers that
  13
          supposedly violated the Americans
  14
          with Disabilities Act Accessibility
  15
  16      Guidelines (“ADAAG”) which she

  17      contends deprived her of the full
  18      and equal enjoyment of the goods,
  19      services, facilities, privileges,
  20      advantages, or accommodations of
  21      the Warehouse:
  22           a. “a mirror that is too high
  23           according to ADAAG
  24
               specifications (Section 603.3)”;
  25
               and
  26
               b. “a sink that has exposed
  27
  28           drainpipes (Section 606.5).”


                DEFENDANT COSTCO WHOLESALE CORPORATION’S STATEMENT OF UNDISPUTED FACTS
                  AND CONCLUSIONS OF LAW IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

                                               Page 2 of 5
Case 2:19-cv-09588-MWF-AS Document 31-1 Filed 07/28/20 Page 3 of 5 Page ID #:158



   1
          4.      Costco installed a full-length     Saltzman Decl., ¶ 3, Figure A.
   2
          mirror in the women’s restroom at
   3
          the Warehouse in January 2020,
   4
   5      with a bottom edge measuring 22

   6      inches above the finished floor.
   7      5.      Costco insulated each of the       Saltzman Decl., ¶ 4, Figure B.
   8      drainpipes in the women’s
   9      lavatory in January 2020.
  10
  11                                 Costco’s Conclusions of Law
  12
               1.      Summary judgment should be granted “if the movant shows
  13
        that there is no genuine dispute as to any material fact and the movant is
  14
        entitled to judgment as a matter of law.” FED.R.CIV.PRO. 56(a).
  15
               2.      The non-moving party must come forward with admissible
  16
  17    evidence to oppose the motion. FED.R.CIV.PRO. 56(c)(2).
  18           3.      The Americans with Disabilities Act (“ADA”) was enacted by
  19    Congress in 1990 “to provide a clear and comprehensive national mandate
  20    for the elimination of discrimination against individuals with disabilities.”
  21    42 U.S.C. § 1210(b)(1); PGA Tour, Inc. v. Martin, 532 U.S. 661, 675
  22    (2001).
  23           4.      Title III of the ADA prohibits discrimination on the basis of
  24
        disability in the full and equal enjoyment of “goods, services, facilities,
  25
        privileges, advantages, or accommodations of any place of public
  26
        accommodation” by its owner or operator. 42 U.S.C. § 12182(a).
  27
  28


               DEFENDANT COSTCO WHOLESALE CORPORATION’S STATEMENT OF UNDISPUTED FACTS
                 AND CONCLUSIONS OF LAW IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

                                              Page 3 of 5
Case 2:19-cv-09588-MWF-AS Document 31-1 Filed 07/28/20 Page 4 of 5 Page ID #:159



   1
              5.     The ADA defines discrimination to include “the failure to
   2
        remove architectural barriers” in existing facilities where such removal is
   3
        “readily achievable.” 42 U.S.C. § 12185(b)(2)(A)(iv).
   4
              6.     Under Section of the Americans with Disabilities Act
   5
   6    Accessibility Guidelines (“ADAAG”) Section 213.3.5, where restroom
   7    mirrors are provided, at least one of those mirrors must comply with
   8    ADAAG Section 603.3. ADAAG Section 603.3 requires that mirrors which
   9    are not located above lavatories or countertops shall be installed with the
  10    bottom edge of the reflecting surface at a maximum height of 35 inches
  11    above the finished floor.
  12          7.     ADAAG Section 606.5 requires that water supply and drain
  13
        pipes be insulated or otherwise configured to protect against contact.
  14
              8.     A private plaintiff can sue only for injunctive relief (i.e., for
  15
        removal of the barrier) under the ADA. Oliver v. Ralphs Grocery Co., 654
  16
        F.3d 903, 905 (9th Cir. 2011).
  17
  18          9.     In the instant matter, it is undisputed that Costco has removed
  19    the two alleged barriers that Plaintiff identified in her Complaint. As such,
  20    there is no relief that this Court could award to Plaintiff under the ADA. See
  21    Hubbard v. 7-Eleven, Inc., 433 F.Supp.2d 1134, 1145 (S.D.Cal. 2006).
  22          10.    As a result, Costco should be granted summary judgment, and
  23    Plaintiff’s claims should be dismissed with prejudice.
  24
  25
  26
  27
  28


              DEFENDANT COSTCO WHOLESALE CORPORATION’S STATEMENT OF UNDISPUTED FACTS
                AND CONCLUSIONS OF LAW IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

                                             Page 4 of 5
Case 2:19-cv-09588-MWF-AS Document 31-1 Filed 07/28/20 Page 5 of 5 Page ID #:160



   1    July 28, 2020                           COSTCO WHOLESALE CORPORATION
   2

                                                By: /s/ Charles A. Valente
   3
   4
                                                Charles A. Valente,
   5                                            Attorney for Defendant
   6                                            Costco Wholesale Corporation
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


              DEFENDANT COSTCO WHOLESALE CORPORATION’S STATEMENT OF UNDISPUTED FACTS
                AND CONCLUSIONS OF LAW IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

                                             Page 5 of 5
